COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00018-CV


Steve McDaniel and Ginger               §   From the 16th District Court
McDaniel
                                        §
v.                                          of Denton County (2012-10603-16)
                                        §
Larry Miller, as judge of the
Municipal Court; Sherrill Johnson, as   §
Court Administrator; and Matthew            March 21, 2013
C.G. Boyle, as Town Attorney for the    §
Municipal Court of the Town of
Argyle, Texas                           §   Per Curiam



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00018-CV


STEVE MCDANIEL AND GINGER                                         APPELLANTS
MCDANIEL

                                       V.

LARRY MILLER, AS JUDGE OF                                           APPELLEES
THE MUNICIPAL COURT;
SHERRILL JOHNSON, AS COURT
ADMINISTRATOR; AND MATTHEW
C.G. BOYLE, AS TOWN
ATTORNEY FOR THE MUNICIPAL
COURT OF THE TOWN OF
ARGYLE, TEXAS


                                    ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants Steve McDaniel and Ginger McDaniel attempt to appeal from

an order granting a plea to the jurisdiction. The trial court granted the plea on

      1
       See Tex. R. App. P. 47.4.

                                        2
September 27, 2012, and Appellants filed a motion to reinstate on October 30,

2012; Appellants’ notice of appeal was therefore due December 26, 2012, but

was not filed until January 11, 2013.2       See Tex. R. App. P. 26.1(a)(3).   We

notified Appellants of our concern that we lack jurisdiction over this appeal

because the notice of appeal was not timely filed, and we informed them that the

appeal would be dismissed unless they, or any party desiring to continue the

appeal, filed with the court, on or before February 8, 2013, a response showing

grounds for continuing the appeal.           We have not received a response.

Therefore, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 21, 2013




      2
       Appellants appear to have complied with rule of civil procedure 5 in filing
their motion to reinstate. See Tex. R. Civ. P. 5.


                                         2